Title: From Thomas Jefferson to Madame de Tessé, 27 August 1789
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de



Paris Aug. 27. 1789.

On my return from Versailles, Madam, the other evening I was struck with the appearance of a magnificent pedestal erected in our hall during my absence. I found on it my name indeed, but nothing else which belonged to me. I am never so conscious of my littleness as when praises are bestowed on me which I do not merit. I have then the feelings of a thief, running away with the property of others. My conscience binds me, Madam, to an honest restitution. A small change in the inscription does it.
Summo rerum moderatori
cui tandem libertas Americae Septentrionalis
curae fuit
cui in posterum curae erit
D.D.D.de Noailles, comitissa de Tessé.
While the world will see in this a monument of your devotion to Liberty, the Patriot’s god, to me it will still be a remembrance of your friendship and partiality to him who in the sincerity of his heart offers you the homage of his thanks for this and all other the proofs of your kindness to him, and of those sentiments of respect & esteem with which he has the honor to be, Madam, your most obedient and most humble servant,

Th: Jefferson

